


Exhibit 10.31

 

 

GRAPHIC [g261832kki001.jpg]

 

Performance Bonus Plan

 

Performance Bonus Plan

 

As amended by the Board of Directors on June 23, 2011

 

1.                                       Purposes of the Plan.  The Plan is
intended to increase stockholder value and the success of the Company by
motivating key executives to: (1) perform to the best of their abilities, and
(2) achieve the Company’s objectives.  The Plan’s goals are to be achieved by
providing such executives with incentive awards based on the achievement of
goals relating to the performance of the Company or upon the achievement of
objectively determinable individual performance goals.  The Plan is intended to
permit the payment of bonuses that may qualify as performance-based compensation
under Code section 162(m).

 

2.                                       Definitions.

 

(a)                                  “Award” means, with respect to each
Participant, the award determined pursuant to Section 8(a) below for a
Performance Period.  Each Award is determined by a Payout Formula for a
Performance Period, subject to the Committee’s authority under Section 8(a) to
eliminate or reduce the Award otherwise payable.

 

(b)                                 “Base Salary” means as to any Performance
Period, the Participant’s annualized salary rate on the last day of the
Performance Period.  Such Base Salary shall be before both (a) deductions for
taxes or benefits, and (b) deferrals of compensation pursuant to
Company-sponsored plans.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Compensation
Committee of the Board.

 

(f)                                    “Company” means Accuray Incorporated or
any of its subsidiaries (as such term is defined in Code Section 424(f)).

 

(g)                                 “Determination Date” means the latest
possible date that will not jeopardize a Target Award or Award’s qualification
as Performance-Based Compensation.

 

(h)                                 “Fiscal Quarter” means a fiscal quarter of
the Company.

 

(i)                                     “Fiscal Year” means a fiscal year of the
Company.

 

(j)                                     “Maximum Award” means as to any
Participant for any Performance Period, three million dollars.

 

(k)                                  “Participant” means an executive officer of
the Company participating in the Plan for a Performance Period.

 

FY11 EXEC PERFORMANCE BONUS PLAN

 

ACCURAY CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

(l)                                     “Payout Formula” means as to any
Performance Period, the formula or payout matrix established by the Committee
pursuant to Section 7 in order to determine the Awards (if any) to be paid to
Participants.  The formula or matrix may differ from Participant to Participant.

 

(m)                               “Performance-Based Compensation” means
compensation that is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m).

 

(n)                                 “Performance Goals” means the goal(s) (or
combined goal(s)) determined by the Committee (in its discretion) to be
applicable to a Participant with respect to an Award.  As determined by the
Committee, the performance measures for any performance period will be any one
or more of the following objective performance criteria, applied to either the
Company as a whole or, except with respect to stockholder return metrics, to a
region, business unit, affiliate or business segment, and measured either on an
absolute basis or relative to a pre-established target, to a previous period’s
results or to a designated comparison group, and, with respect to financial
metrics, which may be determined in accordance with United States Generally
Accepted Accounting Principles (“GAAP”), in accordance with accounting
principles established by the International Accounting Standards Board (“IASB
Principles”) or which may be adjusted when established to exclude any items
otherwise includable under GAAP or under IASB Principles: (i) cash flow
(including operating cash flow or free cash flow), (ii) revenue (on an absolute
basis or adjusted for currency effects), (iii) gross margin, (iv) operating
expenses or operating expenses as a percentage of revenue, (v) earnings (which
may include earnings before interest and taxes, earnings before taxes and net
earnings), (vi) earnings per share, (vii) stock price, (viii) return on equity,
(ix) total stockholder return, (x) growth in stockholder value relative to the
moving average of the S&P 500 Index or another index, (xi) return on capital,
(xii) return on assets or net assets, (xiii) return on investment, (xiv)
economic value added, (xv) operating profit or net operating profit, (xvi)
operating income, (xvii) operating margin, (xviii) market share, (xix) contract
awards or backlog, (xx) overhead or other expense reduction, (xxi) credit
rating, (xxii) objective customer indicators, (xxiii) new product invention or
innovation, (xxiv) attainment of research and development milestones, (xxv)
improvements in productivity, (xxvi) attainment of objective operating goals,
(xxvii) contingent or non-contingent orders; and (xxviii) growth rates in any of
the performance criteria listed in sections (i) through (xxvii) herein.

 

(o)                                 “Performance Period” means any Fiscal
Quarter or Fiscal Year, or such other longer period, as determined by the
Committee in its sole discretion.

 

(p)                                 “Plan” means this Performance Bonus Plan.

 

(q)                                 “Plan Year” means the Company’s fiscal year.

 

(r)                                    “Section 162(m)” means Section 162(m) of
the Code, or any successor to Section 162(m), as that Section may be interpreted
from time to time by the Internal Revenue Service, whether by regulation, notice
or otherwise.

 

(s)                                  “Target Award” means the target award
payable under the Plan to a Participant for the Performance Period, expressed as
a percentage of his or her Base Salary or a specific dollar amount, as
determined by the Committee in accordance with Section 6.

 

2

--------------------------------------------------------------------------------


 

3.                                       Plan Administration.

 

(a)                                  The Committee shall be responsible for the
general administration and interpretation of the Plan and for carrying out its
provisions.  Subject to the requirements for qualifying compensation as
Performance-Based Compensation, the Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan.  Subject to the limitations on Committee discretion
imposed under Section 162(m) of the Code, the Committee shall have such powers
as may be necessary to discharge its duties hereunder, including, but not by way
of limitation, the following powers and duties, but subject to the terms of the
Plan:

 

(i)                                     discretionary authority to construe and
interpret the terms of the Plan, and to determine eligibility, Awards and the
amount, manner and time of payment of any Awards hereunder;

 

(ii)                                  to prescribe forms and procedures for
purposes of Plan participation and distribution of Awards; and

 

(iii)                               to adopt rules, regulations and bylaws and
to take such actions as it deems necessary or desirable for the proper
administration of the Plan.

 

(b)                                 Any rule or decision by the Committee that
is not inconsistent with the provisions of the Plan shall be conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.

 

4.                                       Eligibility.  The employees eligible to
participate in the Plan for a given Performance Period shall be executive
officers of the Company who are designated by the Committee in its sole
discretion.  No person shall be automatically entitled to participate in the
Plan.

 

5.                                       Performance Goal Determination.  The
Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period.  Such Performance Goals shall be
set forth in writing prior to the Determination Date.

 

6.                                       Target Award Determination.  The
Committee, in its sole discretion, shall establish a Target Award for each
Participant.  Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing prior to the Determination Date.

 

7.                                       Determination of Payout Formula or
Formulae.  On or prior to the Determination Date, the Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Award (if any) payable to each Participant.  Each Payout Formula
shall (a) be set forth in writing prior to the Determination Date, (b) be based
on a comparison of actual performance to the Performance Goals, (c) provide for
the payment of a Participant’s Target Award if the Performance Goals for the
Performance Period are achieved, and (d) provide for an Award greater than or
less than the Participant’s Target Award, depending upon the extent to which
actual performance exceeds or falls

 

3

--------------------------------------------------------------------------------


 

below the Performance Goals.  Notwithstanding the preceding, in no event shall a
Participant’s Award for any Performance Period exceed the Maximum Award.

 

8.                                       Determination of Awards; Award Payment.

 

(a)                                  Determination and Certification.  After the
end of each Performance Period, the Committee shall certify in writing (which
may be by approval of the minutes in which the certification was made) the
extent to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded.  The Award for each Participant
shall be determined by applying the Payout Formula to the level of actual
performance that has been certified by the Committee.  Notwithstanding any
contrary provision of the Plan, the Committee, in its sole discretion, may
eliminate or reduce the Award payable to any Participant below that which
otherwise would be payable under the Payout Formula but shall not have the right
to increase the Award above that which would otherwise be payable under the
Payout Formula.

 

(b)                                 Right to Receive Payment.  Each Award under
the Plan shall be paid solely from the general assets of the Company.  Nothing
in this Plan shall be construed to create a trust or to establish or evidence
any Participant’s claim of any right to payment of an Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.  A Participant needs to be employed by the Company through the payment
date in order to be eligible to receive an Award payout hereunder.

 

(c)                                  Form of Distributions.  The Company shall
distribute all Awards to the Participant in cash.

 

(d)                                 Timing of Distributions.  Subject to Section
8(e) below, the Company shall distribute amounts payable to Participants as soon
as is practicable following the determination and written certification of the
Award for a Performance Period.

 

(e)                                  Deferral.  The Committee may defer payment
of Awards, or any portion thereof, to Covered Employees as the Committee, in its
discretion, determines to be necessary or desirable to preserve the
deductibility of such amounts under Section 162(m), but only in compliance with
Section 409A of the Code.  In addition, the Committee, in its sole discretion,
may permit a Participant to defer receipt of the payment of cash that would
otherwise be delivered to a Participant under the Plan.  Any such deferral
elections shall be subject to such rules and procedures as shall be determined
by the Committee in its sole discretion and in compliance with Section 409A of
the Code.

 

(f)                                    Recoupment.

 

(i)             Recoupment in the Event of a Restatement of Financial Results.
 Notwithstanding anything to the contrary set forth in the Plan or any Award, in
the event of a restatement of incorrect financial results, the Board will review
the conduct of executive officers in relation to the restatement.  If the Board
determines that an executive officer has engaged in misconduct, or otherwise
violated the Company’s Code of Conduct and Ethics for Employees, Agents and
Contractors, and that such misconduct or violation contributed to such

 

4

--------------------------------------------------------------------------------


 

restatement, then the Board may, in its discretion, take appropriate action to
remedy the misconduct or violation, including, without limitation, seeking
reimbursement of any portion of any performance-based or incentive compensation
paid or awarded to the employee that is greater than would have been paid or
awarded if calculated based on the restated financial results, to the extent not
prohibited by governing law. For this purpose, the term “executive officer”
means executive offers as defined by the Securities Exchange Act of 1934, as
amended. Any such action by the Board would be in addition to any other actions
the Board of the Company may take under the Company’s policies, as modified from
time to time, or any actions imposed by law enforcement, regulators or other
authorities.  If the Board takes any such action, Participants shall be required
to reimburse the Company such amounts as directed by the Board, in its sole
discretion.

 

(ii)          Recoupment in the Event of a Material Reduction in Publicly
Disclosed Backlog.  Notwithstanding anything to the contrary set forth in the
Plan or any Award, effective July 1, 2011, in the event the Company is required
to make a Material Reduction of its publicly-disclosed backlog figures, the
Board will review the conduct of executive officers in relation to the
determination and publication of backlog figures and their subsequent Material
Reduction.  If the Board determines that an executive officer has engaged in
knowing or reckless misconduct, or otherwise violated the Company’s Code of
Conduct and Ethics for Employees, Agents, and Contractors, and that such
misconduct or violation led to the improper inclusion of a proposed system sale
in publicly-disclosed backlog, then the Board shall, in its discretion, take
appropriate action to remedy the misconduct or violation, including, without
limitation, seeking reimbursement of any portion of any performance-based or
incentive compensation paid or awarded to the executive officer that is greater
than would have been paid or awarded if calculated based on the Materially
Reduced backlog figures, to the extent not prohibited by governing law.  For
this purpose, the term “executive officer” means executive offers as defined by
the Securities Exchange Act of 1934, as amended.  “Material Reduction” shall
mean a Reduction of at least 15% of the total backlog publicly reported by the
Company in the preceding quarter.  By “Reduction,” this provision is intended to
relate to system sales which are included in publicly-disclosed backlog but are
then removed due to the cancellation of the transaction.  Removals from backlog
due to the fact that a system sale shipped and was recognized as revenue or
where a system is removed from backlog due to it being in backlog longer than
the time provided for by the Company’s backlog criteria shall not count as a
“Reduction.”  Any action taken by the Board pursuant to this provision would be
in addition to any other actions the Board may take under the Company’s
policies, as modified from time to time, or any actions imposed by law
enforcement, regulators or other authorities.  If the Board takes any such
action, Participants shall be required to reimburse the Company such amounts as
directed by the Board, in its sole discretion.

 

5

--------------------------------------------------------------------------------


 

9.                                       Term of Plan.  Subject to its approval
at the 2009 annual meeting of the Company’s stockholders, the Plan shall first
apply to the 2011 Plan Year.  Once approved by the Company’s stockholders, the
Plan shall continue until terminated under Section 10 of the Plan.

 

10.                                       Amendment and Termination of the
Plan.  The Committee may amend, modify, suspend or terminate the Plan, in whole
or in part, at any time, including the adoption of amendments deemed necessary
or desirable to correct any defect or to supply omitted data or to reconcile any
inconsistency in the Plan or in any Award granted hereunder; provided, however,
that no amendment, alteration, suspension or discontinuation shall be made which
would (i) impair any payments to Participants made prior to such amendment,
modification, suspension or termination, unless the Committee has made a
determination that such amendment or modification is in the best interests of
all persons to whom Awards have theretofore been granted; provided further,
however, that in no event may such an amendment or modification result in an
increase in the amount of compensation payable pursuant to such Award or (ii)
cause compensation that is, or may become, payable hereunder to fail to qualify
as Performance-Based Compensation.  To the extent necessary or advisable under
applicable law, including Section 162(m) of the Code, Plan amendments shall be
subject to stockholder approval.  At no time before the actual distribution of
funds to Participants under the Plan shall any Participant accrue any vested
interest or right whatsoever under the Plan except as otherwise stated in this
Plan.

 

11.                                       Withholding.  Distributions pursuant
to this Plan shall be subject to all applicable federal and state tax and
withholding requirements.

 

12.                                       At-Will Employment.  No statement in
this Plan should be construed to grant any employee an employment contract of
fixed duration or any other contractual rights, nor should this Plan be
interpreted as creating an implied or an expressed contract of employment or any
other contractual rights between the Company and its employees.  The employment
relationship between the Company and its employees is terminable at-will.  This
means that an employee of the Company may terminate the employment relationship
at any time and for any reason or no reason.

 

13.                                      Successors.  All obligations of the
Company under the Plan, with respect to awards granted hereunder, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company.

 

14.                                       Indemnification.  Each person who is
or shall have been a member of the Committee, or of the Board, shall be
indemnified and held harmless by the Company against and from (a) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
award, and (b) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which

 

6

--------------------------------------------------------------------------------


 

such persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, by contract, as a matter of law, or otherwise, or under any power that
the Company may have to indemnify them or hold them harmless.

 

15.                                       Nonassignment.  The rights of a
Participant under this Plan shall not be assignable or transferable by the
Participant except by will or the laws of intestacy.

 

16.                                       Governing Law.  The Plan shall be
governed by the laws of the State of California, without regard to conflicts of
law provisions thereunder.

 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Accuray Incorporated on September 24, 2009.

 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Accuray Incorporated on November 20, 2009.

 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to include Section 8(f) and such amendment was approved on August
24, 2010.

 

*  *  *  *  *

 

I hereby certify that Board of Directors of Accuray Incorporated amended the
foregoing Plan to add Section 8(f)(ii) and such amendment was approved on June
23, 2011.

 

 

 

/s/ Darren J. Milliken

 

Corporate Secretary – Darren J. Milliken

 

7

--------------------------------------------------------------------------------
